In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                          No. 11-306V
                                       Filed: May 7, 2013

*************************************              NOT TO BE PUBLISHED
BRIAN TITE,                                *
                                           *       Special Master Zane
                                           *
                                           *       Stipulation; attorneys’ fees and costs
         Petitioner,                       *
                                           *
 v.                                        *
                                           *
SECRETARY OF HEALTH                        *
AND HUMAN SERVICES,                        *
                                           *
         Respondent.                       *
                                           *
*************************************
Isaiah Richard Kalinowski, Maglio Christopher and Toale, Sarasota, FL, for Petitioner;
Claudia Barnes Gangi, United States Dep’t of Justice, Washington, DC, for Respondent.

           UNPUBLISHED DECISION ON ATTORNEYS’ FEES AND COSTS 1

         On May 3, 2013, the parties in the above-captioned case filed a Stipulation of Attorneys’
Fees and Costs (“Stipulation”) memorializing their agreement as to the appropriate amount of
attorneys’ fees and costs in this case. Petitioner requests a total award of $30,000.00, to which
Respondent does not object. Petitioner’s counsel represents that Petitioner incurred no personal
litigation costs. In accordance with 42 U.S.C. § 300aa-15(e), the undersigned awards the amount
to which Respondent does not object.


1
  Because this decision contains a reasoned explanation for the Special Master’s action in this
case, the Special Master intends to post it on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 113 Stat. 2899,
2913 (Dec. 17, 2002). All decisions of the Special Master will be made available to the public
unless they contain trade secret or commercial or financial information that is privileged and
confidential, or medical or similar information whose disclosure would clearly be an
unwarranted invasion of privacy. When such a decision or designated substantive order is filed,
a party has 14 days to identify and to move to redact such information before the document’s
disclosure. If the Special Master, upon review of a timely motion to redact, agrees that the
identified material fits within the categories referenced above, the Special Master shall redact
such material from public access. 42 U.S.C. § 300aa-12(d)(4); Vaccine Rule 18(b).
       Petitioner, Brian Tite, alleged that he suffered from Guillain-Barre Syndrome (“GBS”) as
a consequence of his receipt of the influenza (“flu”) vaccine, which is a vaccine contained in the
Vaccine Injury Table, 42 C.F.R § 100.3(a), and which he received on or about September 10,
2010. Petitioner also alleged that he experienced the residual effects of this injury for more than
six months and that he has not otherwise received compensation for such injuries. A decision
awarding compensation based upon the parties’ stipulation was entered on February 27, 2013.

        Although Respondent did not concede the claim, the parties, nonetheless, settled the
matter, and an award of compensation was made. Because Petitioner has been awarded
compensation, Petitioner is entitled to an award of reasonable attorneys’ fees and costs. 42
U.S.C. § 300aa-15(e). The undersigned also finds that the stipulated amount of $30,000.00, in
attorneys’ fees and costs, is reasonable based on the stage at which this matter was settled.
Based on the request’s reasonableness and pursuant to Vaccine Rule 13, the undersigned
GRANTS the parties’ request as outlined in the Stipulation. The judgment shall reflect that
Petitioners are awarded attorneys’ fees and costs as follows:

       in a check made payable jointly to Petitioner (Brian Tite) and Petitioner’s counsel
       (Isaiah Richard Kalinowski of the law firm Maglio Christopher and Toale), the
       amount of $30,000.00, pursuant to 42 U.S.C. § 300aa-15(e). The check for attorneys’
       fees and costs shall be mailed directly to the main office of Maglio Christopher and
       Toale, located at 1605 Main Street, Suite 710, Sarasota, Florida 34236.

        The court thanks the parties for their cooperative efforts in resolving this matter. In the
absence of a motion for review filed pursuant to RCFC, Appendix B, the Clerk is directed to
enter judgment accordingly. 2

       IT IS SO ORDERED.


                                                              s/ Daria Zane
                                                              Daria J. Zane
                                                              Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party filing
a notice renouncing the right to seek review by a United States Court of Federal Claims judge.


                                                  2